Case 5:19-mj-00049-MJF Document1 Filed 07/15/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA
PANAMA CITY DIVISION

UNITED STATES OF AMERICA
V. INFORMATION

“Am, U4- MAF
RICHARD L. HART Sam) 4

 

THE UNITED STATES ATTORNEY CHARGES:

COUNT ONE
On or about May 9, 2019, in the Northern District of Florida, and within the
special maritime and territorial jurisdiction of the United States, to wit: Tyndall Air
Force Base, Florida, the defendant,
RICHARD L. HART,
did unlawfully drive and was in actual physical control of a vehicle while under the
influence of alcoholic beverages or a substance with a breath-alcohol level of .15
or more grams of alcohol per 210 liters of breath, set forth in Section 877.111 or
controlled by Chapter 893, Florida Statutes, while affected to the extent that his
normal faculties were impaired, tn violation of Section 316.193, Florida Statutes,

and Title 18, United States Code, Sections 7 and 13,

PILED USDC FLND PG
15 JUL aslOc28

 
Case 5:19-mj-00049-MJF Document1 Filed 07/15/19 Page 2 of 3

COUNT TWO

On or about May 9, 2019, in the Northern District of Florida, and within the

 

special maritime and territorial jurisdiction of the United States, to wit: Tyndall Air
Force Base, Florida, the defendant,
RICHARD L. HART
did unlawfully operate a motor vehicle with a suspended license while knowing
that his license was suspended in violation of Section 322,34, Florida Statutes, and
Title 18, United States Code, Sections 7 and 13.
COUNT THREE
On or about May 9, 2019, in the Northern District of Florida, and within the
special maritime and territorial jurisdiction of the United States, to wit: Tyndall Air
Force Base, Florida, the defendant,
RICHARD L. HART,
did intentionally and knowingly possess Marijuana, a Schedule I controlled
substance, in violation of Title 21, United States Code, Section 844(a).
COUNT FOUR
That on or about May 9, 2019, in the Northern District of Florida, and within
the special maritime and territorial jurisdiction of the United States, to wit: Tyndall

Air Force Base, Florida, the defendant,

 
Case 5:19-mj-00049-MJF Document1 Filed 07/15/19 Page 3 of 3

RICHARD L, HART,
did possess an open container of an alcoholic beverage or consume an alcoholic
beverage while in or on a motor vehicle, in violation of Section 316.1936, Florida

Statutes, and Title 32, Code of Federal Regulations, Section 634.25,

 

_ eel lon _ ISH
LAWRENCE KEEFE DATE

United States Attorney

Soo

 
